Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A(i)(a) and B(i)(a), claims 1-4 and 14-23, in the reply filed on October 25, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 5-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on January 4, 2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:  
page 1, [0001], line 1, the word “priority” should be amended to the word -- benefit --.  

Appropriate correction is required.

Claim Objections

Claim 4 is objected to because of the following informalities:  
Claim 4
	line 2, “2-acetylpyrolle” (both occurrences) should be amended to -- 2-acetylpyrrole --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 23
	line 1, the claim is dependent upon itself.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14-16 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Torii et al. (US Patent No. 5,968,335).
	Regarding claim 1, Torii teaches a method of synthesizing an organic molecule using alternating current (AC) electrolysis comprising: 
• obtaining a container (= the electrolytic cell) [col. 7, line 30] housing an aqueous solution (= these solvents may contain water as required) [col. 5, line 67; and col. 7, lines 11-13] an electrode (= the positive electrode or the negative electrode) [col. 6, lines 59-67] and a reaction group (= 
    PNG
    media_image1.png
    94
    338
    media_image1.png
    Greyscale
) [col. 3, lines 50-65]; and 
• applying an AC to the electrode for a sufficient period of time (= while the electrolysis can be effected with direct current or alternating current) [col. 7, lines 23-24], thereby 



synthesizing the organic molecule (= 
    PNG
    media_image2.png
    90
    150
    media_image2.png
    Greyscale
) [col. 3, line 65 to col. 4, line 11].
	Regarding claim 14, Torii teaches wherein the synthesized organic molecule comprises a functionalized alkene or amine (= 
    PNG
    media_image3.png
    92
    172
    media_image3.png
    Greyscale
) [col. 3, line 65 to col. 4, line 11].
	Regarding claim 15, the method of Torii differs from the instant invention because Torii does not disclose wherein the functionalized alkene comprises a halogen-functionalized alkene.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  Torii teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(ii)  Since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 

	Regarding claim 16, the method of Torii differs from the instant invention because Torii does not disclose wherein the functionalized alkene comprises a trifluoromethylated alkene, a di-trifluoromethylated alkene, a chloro-trifluoromethylated alkene, a bromo-trifluoromethylated alkene or a halide-arylated amine.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  Torii teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(ii)  Since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 
Regarding claim 21, Torii teaches wherein the electrode comprises platinum, carbon, or nickel (col. 6, lines 59-67).
	Regarding claim 22, Torii teaches wherein a member of the reaction group comprises a nucleophilic group (= a lower alkyl alcohol) [col. 6, line 31].
	Regarding claim 23, Torii teaches wherein the nucleophilic group comprises an alcohol 

(= a lower alkyl alcohol) [col. 6, line 31], water (= water) [col. 5, line 67; and col. 7, lines 11-13], nitrile (= nitriles) [col. 5, lines 53-55], amine (= amines) [col. 6, lines 47-50], or azide.

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (US Patent No. 5,968,335) as applied to claims 1, 14-16 and 21-23 above.
Torii is as applied above and incorporated herein.
	Regarding claim 17, the method of Torii differs from the instant invention because Torii 

does not disclose wherein the applied AC has a voltage between 1 and 10 volts.
Torii teaches that while the electrolysis can be effected with direct current or alternating current, it is also possible to conduct the reaction by changing the direction of current every second or every 30 seconds (col. 7, lines 23-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage of the applied AC described by Torii with wherein the applied AC has a voltage between 1 and 10 volts because considering that Torii is silent as to the voltage of the applied AC, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the voltage of the applied AC through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 18, the method of Torii differs from the instant invention because Torii does not disclose wherein the applied AC has a frequency between 1 and 10,000 Hertz.
Torii teaches that while the electrolysis can be effected with direct current or alternating current, it is also possible to conduct the reaction by changing the direction of current every 

second or every 30 seconds (col. 7, lines 23-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the frequency of the applied AC described by Torii with wherein the applied AC has a frequency between 1 and 10,000 Hertz because considering that Torii is silent as to the frequency of the applied AC, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the frequency of the applied AC through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 19, the method of Torii differs from the instant invention because Torii does not disclose wherein the applied AC has a voltage between 2 and 10 volts and a frequency between 1 and 10,000 Hertz.
Torii teaches that while the electrolysis can be effected with direct current or alternating current, it is also possible to conduct the reaction by changing the direction of current every second or every 30 seconds (col. 7, lines 23-26).
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the voltage and frequency of the applied AC described by Torii with wherein the applied AC has a voltage between 2 and 10 volts and a frequency between 1 and 10,000 Hertz because considering that Torii is silent as to the voltage and frequency of the applied AC, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the voltage and frequency of the applied AC through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 20, the method of Torii differs from the instant invention because Torii does not disclose wherein the applied AC has a voltage between 1.8 and 2.5 volts or between 4.0 and 4.8 volts and a frequency between 90-110 Hertz.
Torii teaches that while the electrolysis can be effected with direct current or alternating current, it is also possible to conduct the reaction by changing the direction of current every second or every 30 seconds (col. 7, lines 23-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage and frequency of the applied 

AC described by Torii with wherein the applied AC has a voltage between 1.8 and 2.5 volts or between 4.0 and 4.8 volts and a frequency between 90-110 Hertz because considering that Torii is silent as to the voltage and frequency of the applied AC, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the voltage and frequency of the applied AC through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-4 define over the prior art of record because the prior art does not teach or 
suggest the method of claim 1, wherein the reaction group comprises a sequential reaction pair comprising a first member comprising CF3SO2CI, CF3SO2Br, CF3SO2I, CF3SO2Na, Zn(SO2CO3)2, or NaSO2CF3, and a second member comprising an arene, heteroarene, or alkene.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 

any intervening claims.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Weinberg (US Patent No. 4,096,052) is cited to teach a process for the nuclear hydroxylation of an aromatic compound containing a ring-substituted electron-withdrawing moiety and a replaceable nuclear hydrogen (col. 3, lines 43-47). Alternating current, preferably less than 60 cycles/sec. can be used, providing the starting materials or product is not reduced at the potential of the current reversal (col. 10, lines 53-56).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 6, 2021